NONPRECEDENTIAL DISPOSITION
                             To be cited only in accordance with 
                                      Fed. R. App. P. 32.1




           United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                  Submitted June 18, 2008*
                                   Decided June 26, 2008

                                           Before

                              JOHN L. COFFEY, Circuit Judge

                              KENNETH F. RIPPLE, Circuit Judge

                              DIANE S. SYKES, Circuit Judge

No. 07‐3431

JANE STOLTEY,                                     Appeal from the United States District 
     Plaintiff‐Appellant,                         Court for the Central District of Illinois.

      v.                                          No. 05 C 2159

JOHN BROWN, et al.,                               Michael P. McCuskey,
     Defendants‐Appellees.                        Chief Judge.

                                         O R D E R

       Claiming that she was arrested without probable cause for trespassing on the
main campus of the University of Illinois and that she was jailed for five days on
excessive bail, Jane Stoltey sued the university’s board of trustees and two members of




      *
         After examining the briefs and the record, we have concluded that oral
argument is unnecessary.  Thus the appeal is submitted on the briefs and the record. 
Fed. R. App. P. 34(a)(2).
No. 07‐3431                                                                          Page 2

the university police department under 42 U.S.C. § 1983.  The district court granted
summary judgment for the defendants.  We affirm.

       Stoltey has a long and rocky history with the university.  Though she says she is
not homeless, she is often seen sleeping on campus and carrying shopping bags holding
personal belongings.  Since the late 1970s, when she was first arrested for stealing and
exploding fireworks on campus, Stoltey has been the subject of numerous complaints
based on her behavior in the Illini Union building.  Students, visitors and university
employees have reported, among other complaints, that Stoltey has pestered them at
events, hoarded leftover food, and played her radio in a bathroom while sleeping there. 
Because the building is not open to the public, the university has issued her at least five
no‐trespass letters over the last 25 years warning that she is not allowed inside. 

        Most recently, on three occasions in the spring of 2003, building service workers
saw Stoltey tear down “daily event sheets” posted inside the Illini Union.  In June 2003,
the university served Stoltey with a no‐trespass letter listing the dates of those incidents
and explaining that her actions had obstructed the day‐to‐day business of the building. 
The letter warned Stoltey that she was not authorized to enter the Illini Union and that,
if she did, she would be arrested for criminal trespass.  Six days later, the university
gave Stoltey another letter telling her that the ban would expire on June 2, 2004.

       Despite the no‐trespass letters, Stoltey was again seen in the building on July 18,
2003.  Corporal John Brown and another university police officer were dispatched to
remove Stoltey but could not find her.  Brown nevertheless wrote a police report after
interviewing Susan Sanders, a building‐services employee who reportedly saw Stoltey
ride an elevator to the second floor and enter a restroom.  Sanders told Brown that she
had known Stoltey for several years and recognized her by sight.  Before writing the
report, Brown confirmed that the university had issued a valid no‐trespass letter to
Stoltey.  In his report, Brown described Stoltey as “homeless” because, as he explained
at summary judgment, he often had seen her on campus carrying shopping bags with
personal possessions, and a month earlier he had found her sleeping on campus at 3:00
a.m.  Even though the no‐trespass letter listed an address for Stoltey, he based his
assessment on his experience, explaining that several individuals in the community
lived on the streets despite having a mailing address.

       A month later, an assistant state’s attorney filed an information charging Stoltey
with criminal trespass to real property based on the July 18 incident.  A state‐court
judge found that probable cause existed to arrest Stoltey, issued an arrest warrant, and
No. 07‐3431                                                                           Page 3

set bail at $2,500.  On July 27, a deputy sheriff arrested Stoltey.  Brown was not involved
in obtaining the warrant or arresting Stoltey.  Stoltey remained in jail until August 1,
when she was able to post bond.  The charge was dismissed, however, in October 2004.

        In October 2005, Stoltey filed an amended complaint naming as defendants the
board of trustees, Corporal Brown, and Brown’s boss, Krystal Fitzpatrick, who at that
time was the assistant director of public safety at the university.  The district court was
unable to parse any federal claims from this complaint, but dismissed it without
prejudice as to the individual defendants so that Stoltey could try again to formulate
claims against them personally.  The court concluded, however, that sovereign
immunity and other hurdles precluded Stoltey from suing the board or bringing
official‐capacity claims against the other defendants.  In her second amended complaint,
as interpreted by the defendants without objection, Stoltey claimed that Brown and
Fitzpatrick had caused her to be arrested without probable cause in violation of the
Fourth Amendment.  According to Stoltey, she was arrested and jailed because Brown
had “falsely” stated in his police report that she was homeless, and because Brown and
Fitzpatrick had not adequately investigated the July 18 incident.

         The defendants moved for summary judgment.  They included, as required by
Federal Rule of Civil Procedure 56 and Local Rule 7.1, a statement of undisputed
material facts.  They argued that summary judgment was appropriate as to Fitzpatrick
because she had no personal involvement in the police report, the arrest, or the bond
hearing.  They also contended that summary judgment was appropriate as to Brown
because he was not involved in the charging decision, the arrest, or the bond hearing
and could not be held accountable for any Fourth Amendment violation related to the
arrest based solely on having written a truthful police report.  Stoltey, however, did not
file a response complying with Local Rule 7.1, despite having been advised of the
requirements in writing by the district court.  Instead, she merely expressed
disagreement with some of the defendants’ facts and said she would present testimony
at trial to support her version of events.  The court granted summary judgment to the
defendants, accepting their statement of undisputed facts and finding that there was
“no basis for Plaintiff’s claims.”

        On appeal Stoltey argues that the district court erred in granting summary
judgment because, she says, material issues of fact exist.  Although Stoltey continues to
disagree with some of the content of the defendants’ statement of undisputed facts, the
district court did not abuse its discretion in accepting the entire document as true
because Stoltey did not comply with Local Rule 7.1.  See Koszola v. Bd. of Educ. of the City
No. 07‐3431                                                                            Page 4

of Chicago, 385 F.3d 1104, 1108 (7th Cir. 2004); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir.
2003).  Rule 56 instructs that if the adverse party does not properly respond to a motion
for summary judgment, summary judgment “should, if appropriate, be entered against
that party.”  Fed. R. Civ. P. 56(e)(2).  Local Rule 7.1 requires the non‐movant to submit
one list identifying those material facts on which the parties agree and a separate list,
supported by evidence, of those still in dispute.  See C.D. Ill. R. 7.1(D)(2)(b)(1),(2). 
Stoltey did not include either list in her response, and we have repeatedly said that it is
within the district court’s discretion to strictly enforce local rules regarding summary
judgment by accepting the movant’s version of facts as undisputed if the non‐movant
has failed to respond in the form required.  Fed. Trade Comm’n v. Bay Area Bus. Council,
Inc., 423 F.3d 627, 633 (7th Cir. 2005); Waldridge v. Am. Hoechst Corp., 24 F.3d 918, 922
(7th Cir. 1994); Koszola, 385 F.3d at 1109.  Moreover, the district court notified Stoltey, a
pro‐se plaintiff, of the requirements for a response to a motion for summary judgment
and the consequences of failing to comply and provided her with a copy of Rule 56(e). 
See Timms v. Frank, 953 F.2d 281, 285 (7th Cir. 1992).  Thus, in our de novo review we
rely on the defendants’ statement of undisputed facts but view these facts in the light
most favorable to Stoltey.  See Cady v. Sheahan, 467 F.3d 1057, 1061 (7th Cir. 2006).  

        The district court correctly granted summary judgment to the defendants
because no genuine issue of material fact exists.  See Wagner v. Washington County, 493
F.3d 833, 835‐36 (7th Cir. 2007).  Stoltey claims that she was arrested without probable
cause because, she alleges, Corporal Brown falsely represented in his police report that
she was homeless and the prosecutor presumably relied on that report when applying
for the arrest warrant.  But whether she was homeless is irrelevant to the question of
probable cause to arrest her for criminal trespass.  See 720 ILCS 5/21‐3(a)(2); United
States v. Kincaid, 212 F.3d 1025, 1028 (7th Cir. 2000).  Stoltey also contends that Brown
failed to properly investigate whether she actually entered the Illini Union on July 18
and whether Sanders was reliable, but Brown was under no duty to investigate further. 
See Beauchamp v. City of Noblesville, 320 F.3d 733, 743‐44 (7th Cir. 2003) (reasoning that
complaint of single witness is generally sufficient to establish probable cause unless
officer has reason to doubt witness); Woods v. City of Chicago, 234 F.3d 979, 996 (7th Cir.
2000) (holding that “report from a single, credible” witness can be basis for probable
cause).  Stoltey additionally failed to produce evidence that Brown concealed or
destroyed security‐camera footage that, she says, would have confirmed that she was
not in the building that day. 

        Finally, Stoltey alleges that, after she was arrested, the judge required her to post
bail rather than release her on her own recognizance because the police report‐‐again,
No. 07‐3431                                                                             Page 5

falsely, according to her‐‐said she was homeless.  She thus claims that she was
wrongfully jailed for five days while raising the cash for her bond.  But there is no
evidence in the record that Brown deliberately or recklessly stated that Stoltey was
homeless, much less that the representation in the police report that she was homeless
affected the judge’s decision to set bail, so no constitutional violation occurred.  See
Mannoia v. Farrow, 476 F.3d 453, 458 (7th Cir. 2007); Brokaw v. Mercer County, 235 F.3d
1000, 1012 (7th Cir. 2000).  And to the extent that Stoltey has sued Fitzpatrick on the
basis of these same claims, summary judgment was proper because Fitzpatrick was not
personally involved in writing the police report, obtaining the arrest warrant, arresting
Stoltey, or setting her bail.  See Johnson v. Snyder, 444 F.3d 579, 583 (7th Cir. 2006); Gentry
v. Duckworth, 65 F.3d 555, 561 (7th Cir. 1995). 

       Stoltey also argues on appeal that the district court abused its discretion in
refusing to enlist pro bono counsel to assist her.  In reviewing her three motions, the
magistrate judge and district court applied the correct standard and concluded that she
could competently litigate the case given its level of complexity, see Pruitt v. Mote, 503
F.3d 647, 654‐55 (7th Cir. 2007).  In any event, an attorney could not have salvaged
Stoltey’s case because her claims are legally groundless, see id. at 659; Dellenbach v.
Hanks, 76 F.3d 820, 823 (7th Cir. 1996).

       For the foregoing reasons, we affirm the judgment of the district court. 

                                                                                  AFFIRMED